Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/27/22, 04/07/22, 01/09/22, 11/20/21, 08/04/21, 05/20/21, 10/04/20, 03/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4, 18-21, 25, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2010/0039105) in view of Mandell et al. (US 2018/0237850). (“Ryan” and “Mandell”).
5.	Regarding claim 1, Ryan teaches A device for molecule detection [Figures 1-11, Abstract, a device for molecule detection is shown], the device comprising: (at least one fluidic channel configured to receive molecules to be detected), wherein at least some of the molecules to be detected are labeled by magnetic nanoparticles (MNPs) [Figures 1-11, Abstract, Claim 1, the molecules 13, 14 are labelled by MNPs]; a sensor comprising a spin torque oscillator (STO) and encapsulated by a material separating the sensor (from the at least one fluidic channel), wherein a surface of the material provides binding sites for the molecules to be detected [Figures 1-11, a sensor 10 comprises a spin torque oscillator and encapsulated by a material separating the sensor 10, the surface of the material provides binding sites 13; see Claim 1, Abstract, P(0028)]; and detection circuitry coupled to the sensor and configured to detect a frequency or frequency noise of a radio-frequency (RF) signal generated by the STO in response to presence or absence of at least one MINP coupled to one or more binding sites associated with the sensor [Figures 1-11, a detection circuit coupled to the sensor 10 is taught, P(0051) teaches detecting a frequency at the output 60 in response to presence or absence of the MNP coupled to the binding sites].
Ryan does not explicitly teach at least one fluidic channel configured to receive molecules to be detected.
However, Mandell teaches at least one fluidic channel configured to receive molecules to be detected [Figures 1-6, at least one fluid channel 118, P(0367) to receive molecules to be detected is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ryan with Mandell. Doing so would allow Ryan to comprise a fluidic channel to receive molecules which will help provide a path for molecules to flow and help improve detection system.
6.	Regarding claim 2, Ryan teaches wherein the detection circuitry is configured to detect the frequency or the frequency noise of the RF signal generated by the STO in response to the presence or absence of the at least one MINP coupled to the one or more binding sites associated with the sensor by, in part, applying a DC current to the STO [Figures 1-11, Abstract, Claim 1 teaches the detection circuit to detect the frequency of the RF signal in response to presence or absence of the MNP].
7.	Regarding claim 4, Ryan teaches wherein the detection circuitry comprises a delay line circuit [Figures 1-11, the detection circuit comprises a delay line circuit].
8.	Regarding claim 18, Ryan teaches wherein the STO comprises a pinned layer, a free layer, and a spacer layer disposed between the pinned layer and the free layer [Figures 1-11, the STO comprises a pinner layer, a free layer and a spacer layer, see P(0037-0040, 0043)].
9.	Regarding claim 19, Ryan teaches wherein the pinned layer comprises one or more ferromagnetic (FM) layers [Figures 1-11, P(0037-0040, 0043) teaches ferromagnetic layers].
10.	Regarding claim 20, Ryan teaches wherein the one or more FM layers are first one or more FM layers, and wherein the free layer comprises second one or more FM layers [Figures 1-11, the FM layers are shown].
11.	Regarding claim 21, Ryan teaches wherein the spacer layer comprises an insulating layer or a metal layer [Figures 1-11, the spacer layer comprises an insulating or a metal layer].

12.	Regarding claim 25, Ryan teaches A method of sequencing nucleic acid using a device [Figures 1-11, Abstract, Claim 1, a method of sequencing nucleic acid using a device is taught], the device comprising a plurality of spin torque oscillators (STOs) (and at least one fluidic channel) [Figures 1-11, the device 10 comprises a STO] , the method comprising: labeling a nucleotide precursor with a magnetic nanoparticle (MNP) [Figures 1-11, Abstract, Claim 1, the nucleotide precursor is labelled with a MNP]; detecting a frequency or frequency noise of a radio-frequency (RF) signal generated by at least one of the plurality of STOs [Figures 1-11,   P(0051) teaches detecting a frequency at the output 60 generated by the STOs]; and based at least in part on the detected frequency or frequency noise of the RF signal generated by the at least one of the plurality of STOs, determining whether the labeled nucleotide precursor has been detected [Figures 1-11, P(0051) teaches determining the labeled nucleotide precursor has been detected based on detected frequency of the RF signal].
Ryan does not explicitly teach at least one fluidic channel; adding the labeled nucleotide precursor to the at least one fluidic channel of the device.
However, Mandell teaches at least one fluidic channel; adding the labeled nucleotide precursor to the at least one fluidic channel of the device [Figures 1-6, at least one fluid channel 118, P(0367) to receive molecules to be detected is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ryan with Mandell. Doing so would allow Ryan to comprise a fluidic channel to receive molecules which will help provide a path for molecules to flow and help improve detection system.

13.	Regarding claim 36, Ryan teaches A system for sequencing nucleic acid [Figures 1-11, Abstract, Claim 1, a system for sequencing nucleic acid is taught], the system comprising: a plurality of spin torque oscillators (STOs) [Figures 1-11, the device 10 comprises a STO]; means for labeling a nucleotide precursor with a magnetic nanoparticle (MNP) [[Figures 1-11, Abstract, Claim 1, the nucleotide precursor is labelled with a MNP];  57Attorney Docket No. WDA-4278-USmeans for detecting a frequency or frequency noise of a radio- frequency (RF) signal generated by at least one of the plurality of STOs [Figures 1-11, P(0051) teaches detecting a frequency at the output 60 generated by the STOs]; and means for determining, based at least in part on the detected frequency or frequency noise of the RF signal generated by the at least one of the plurality of STOs, whether the labeled nucleotide precursor has been detected [Figures 1-11, P(0051) teaches determining the labeled nucleotide precursor has been detected based on detected frequency of the RF signal].
Ryan does not explicitly teach at least one fluidic channel; adding the labeled nucleotide precursor to the at least one fluidic channel of the device.
However, Mandell teaches at least one fluidic channel; means for adding the labeled nucleotide precursor to the at least one fluidic channel [Figures 1-6, at least one fluid channel 118, P(0367) to receive molecules to be detected is taught].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Ryan with Mandell. Doing so would allow Ryan to comprise a fluidic channel to receive molecules which will help provide a path for molecules to flow and help improve detection system.

Allowable Subject Matter
14.	Claims 3, 5-17, 22-24, 26-30, 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15. Claims 3, 5-17, 22-24, 26-30, 37-38 states:
3. The device recited in claim 1, wherein: the molecules to be detected include a first type of molecule and a second type of molecule, the first type of molecule being labeled by a first MNP type, and the second type of molecule being labeled by a second MNP type, the frequency or frequency noise of the RF signal generated by the STO is (a) a first frequency or frequency noise in response to presence of the first MINP type, or (b) a second frequency or frequency noise in response to presence of the second MNP type, and the detection circuitry is configured to distinguish between the first frequency or frequency noise and the second frequency or 51Attorney Docket No. WDA-4278-US frequency noise to differentiate between the first and second types of molecules.
5. The device recited in claim 4, wherein the delay line circuit comprises: a power divider 
configured to split the signal generated by the STO, or an amplified version of the signal generated by the STO, into a first signal routed to a first path having a first delay and a second signal routed to a second path having a second delay, wherein the second delay is greater than the first delay, a mixer having a first input coupled to the first path, a second input coupled to the second path, and an output, and a low pass or band pass filter coupled to the output of the mixer.  
6. The device recited in claim 5, wherein the delay line circuit further comprises one or more of: a first amplifier coupled to the power divider and disposed between the STO and the power divider to provide the amplified version of the signal generated by the STO to the power divider, or a second amplifier coupled to an output of the low pass or band pass filter.  
7. The device recited in claim 5, wherein the first path comprises a first wire trace and the second path comprises a second wire trace, the second wire trace being longer than the first wire trace.  
8. The device recited in claim 5, further comprising a phase shifter disposed on either the first or second path between the power divider and the mixer, wherein the phase shifter is configured to adjust a difference between a phase of the first signal and a phase of the second signal so that, in the absence of the at least one INP coupled to one or more binding sites associated with the sensor, a DC output of the line delay circuit is below a threshold.  
9. The device recited in claim 5, further comprising: a spectrum analyzer coupled to an output of the low pass or band pass filter.  
10. The device recited in claim 9, wherein the spectrum analyzer comprises non- transitory machine-executable instructions for execution by a processor.  
11. A system, comprising: the device recited in claim 5; and a spectrum analyzer coupled to an output of the detection circuitry.  
12. The device recited in claim 4, wherein the MINPs are superparamagnetic, and wherein the delay line circuit comprises a spectrum analyzer configured to detect the frequency noise of the RF signal generated by the STO based on a comparison of a measured integrated noise from the STO to a noise measurement from a reference STO not exposed to any INP.  
13. The device recited in claim 12, wherein the spectrum analyzer is implemented by a processor.  
14. The device recited in claim 1, wherein the detection circuitry comprises a phase locked loop (PLL) configured to provide an error signal output that corresponds to the frequency noise of the RF signal generated by the STO in response to the presence of the at least one MNP coupled to the one or more binding sites associated with the sensor.  
15. The device recited in claim 14, wherein the PLL comprises: a loop filter; and a low pass filter.  
16. The device recited in claim 15, wherein the loop filter comprises an amplifier and at least one resistor.  
17. The device recited in claim 15, wherein the detection circuitry further comprises: a mixer having a first input, a second input, and an output; and a reference oscillator with an input coupled to a tuning input from the PLL and an output coupled to the first input of the mixer, wherein the STO is coupled to the second input of the mixer, and the output of the mixer is coupled to an input of the low pass filter.
wherein the spacer layer comprises an insulating layer or a metal layer.  
22. The device recited in claim 18, wherein, in a quiescent state of magnetization, a magnetic moment of the free layer is oriented substantially co-linearly with a magnetic moment of the pinned layer.  
23. The device recited in claim 18, wherein, in a quiescent state of magnetization, a magnetic moment of the free layer is oriented substantially parallel to or anti-parallel to a magnetic moment of the pinned layer.  
24. The device recited in claim 18, wherein, in a quiescent state of magnetization, a magnetic moment of the free layer is oriented at an angle to a magnetic moment of the pinned layer, wherein the angle is between approximately 20 degrees and approximately 60 degrees.

26. The method of claim 25, wherein detecting the frequency or frequency noise of the RF signal generated by at least one of the plurality of STOs comprises: detecting an amplitude of a DC signal at an output of a delay line circuit coupled to the at least one of the plurality of STOs.  
27. The method of claim 25, wherein detecting the frequency or frequency noise of the RF signal generated by at least one of the plurality of STOs comprises: monitoring an error signal of a detection circuit comprising a phase locked loop.  
28. The method of claim 25, wherein the MINP is superparamagnetic, and wherein detecting the frequency or frequency noise of the RF signal generated by at least one of the plurality of STOs comprises: determining a spectral density of the RF signal generated by the at least one of the plurality of STOs, integrating the spectral density, and comparing the integrated spectral density to a reference noise associated with a reference STO, the reference STO not being influenced by any MNP.  
29. The method of claim 25, further comprising:  55Attorney Docket No. WDA-4278-US before adding the labeled nucleotide precursor to the fluidic channel of the device, binding at least one nucleic acid strand to a binding site in the fluidic channel, and adding, to the fluidic channel, an extendable primer and a plurality of molecules of nucleic acid polymerase.  
30. The method of claim 25, further comprising: in response to determining that the labeled nucleotide precursor has been detected, recording (a) an identity of the nucleotide precursor, or (b) an identity of a base complementary to the labeled nucleotide precursor.
37. The system of claim 36, further comprising: means for binding at least one nucleic acid strand to a binding site in the fluidic channel; and means for adding, to the fluidic channel, an extendable primer and a plurality of molecules of nucleic acid polymerase.  
38. The system of claim 36, further comprising: means for recording (a) an identity of the nucleotide precursor, (b) an identity of a base complementary to the labeled nucleotide precursor, or (c) both (a) and (b).

Allowable Subject Matter
16.	Claims 31-35 are allowed.
17.	The following is an examiner’s statement of reasons for allowance:
18.	Regarding claim 31, the prior art of record Ryan (US 2010/0039105) teaches A method of sequencing nucleic acid using a device [Figures 1-11, Abstract, Claim 1 teaches a method of sequencing nucleic acid using a device], the device comprising a plurality of spin torque oscillators (STOs) (and at least one fluidic channel) [Figures 1-11, the device 10 comprises a STO], the method comprising: labeling a first nucleotide precursor with a first magnetic nanoparticle (MINP) type, the first MNP type selected to cause a magnetization of each of the plurality of STOs to oscillate at a first frequency [Figures 1-11, a first nucleotide precursor is labeled with a first MNP type, the first MNP type cause a magnetization of STOs to oscillate at a first frequency]; labeling a second nucleotide precursor with a second MNP type, (the second MNP type selected to cause the magnetization of each of the plurality of STOs to oscillate at a second frequency) [Figures 1-11, a second nucleotide precursor is labeled with a second MNP type].
The prior art of record Mandell (US 2018/0237850) teaches adding the labeled first and second nucleotide precursors to the fluidic channel of the device [Figures 1-6, at least one fluid channel 118, P(0367) to receive molecules to be detected is taught].
The prior art of record taken alone or in combination fails to reach or suggest the limitation of “the second MNP type selected to cause the magnetization of each of the plurality of STOs to oscillate at a second frequency; … using a delay line circuit, detecting a frequency of a signal generated by at least one of the plurality of STOs; and in response to the detected frequency, identifying whether the first nucleotide precursor or the second nucleotide precursor has been detected” in combination with other limitations of the claim.
19.	Claims 32-35 are also allowed as they further limit claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868